4540 Alpine Ave.• Blue Ash, OH 45242 www.ampelectricvehicles.com 513.360.4704 phone513.672.1012 fax September 2, 2011 Mr. David R. Humphrey C/o Beverly A. Singleton Accounting Branch Chief US Securities and Exchange Commission Washington, DC 20549 Re: AMP Holding Inc. Form 10-K for Fiscal Year Ended December 31, 2010 Filed March 31, 2011 File No. 0-53704 Letter dated August 22, 2011 Dear Mr. Humphrey: On behalf of AMP Holding Inc. enclosed for your review is our response to your letter dated August 22, 2011. Form 10-K for Fiscal Year Ended December 31, 2010 Financial Statements Statement of Stockholders’ Equity/(Deficit), page F-5 Options and warrants to consultants are issued to attract these individuals to the company.They are not related to any future service requirements.The portion vested upon signing on with the company belongs to the consultant, even if the consultant should leave the company the next day.Additional options and warrants to be issued in the future are to entice the consultant to stay with the company.If the consultant leaves the company before they vest, the consultant loses them.The “weighted average remaining term in months” solely relates to the remaining exercise term of the option or warrant. It does not apply to any remaining or ongoing service requirement, as the consultant may leave the company at any time.We will add similar language to future financial notes to make this clear. Sincerely, /s/Paul V. Gonzales, Chief Financial Officer Cc:Stephen M. Fleming, Esq. Daniel T. Keeler Douglas A. Michel, CPA
